*352By the Court,
Whitman, C. J.:
This action is trover, for the conversion of mining stock. Boylan, the respondent, dealt for a series of months with one Elagg, a broker of Gold Hill, Nevada, in the ordinary course of business. He gave orders which Elagg filled through his broker in San Francisco; and the purchases and sales as effected in the stock board there were reported to Boylan as the acts of Flagg. The former had no communication with the San Francisco broker; his account was kept entirely with Flagg and at the time of Flagg’s failure was fully paid up, and thirty shares of the stock of the Savage Mining Company and a like number of the stock of the Alpha Mining Company stood to his’ credit upon Flagg’s books.
To the assignment for the benefit of his creditors, made by Flagg to appellants, respondent did not assent, but shortly thereafter notified them that he claimed the stocks before named; and on the twenty-sixth of February, 1872, he made formal demand therefor, upon refusal of which he commenced suit and recovered some eight thousand dollars. The appellants moved for a new trial; respondent confessed error, dismissed his suit and immediately instituted the present one, laying his damages at $28,950, of which he recovered $25,050.
At the time of the demand upon them, appellants held of the stocks assigned to them sufficient to satisfy respondent, though not enough to fill all Flagg’s contracts; this is urged as an objection to respondent’s recovery; but it is no element of this case, which has to do with its parties and not with strangers.
Appellants argue, first, that there should be no recovery; second, that if any the measure of damages should be different. The first point presents no difficulty, the second is more complicated. The transaction between Boylan and Flagg was one of every day occurrence, which is perfectly well understood by the community and is well defined at law, in which the parties occupied the mutually double positions, *353first of principal and agent, secondly of pledgor and pledgee. To make the first purchase Elagg acting as broker advanced money which was charged to his customer, while at the same time the stock bought was credited to his account, held however as a pledge for the moneys advanced, commissions charged and whatever other items went to make up the sum of indebtedness. Upon full payment thereof and demand therefor Boylan was entitled to the possession of the stock. All increase or decrease in value while so held was to his account; if sold the surplus proceeds were his, for it was his property from the moment of the purchase, subject to the lien before mentioned. This is clearly and conclusively the real position of the parties. It would seem self-evident; but let those who desire an elaboration of the matter see Markham v. Jaudon, 41 N. Y. 235.
It does not follow, however, that Boylan was entitled to receive the identical shares of stock purchased on his orders, if any were so specifically purchased: that was not the contract. Elagg, for the consideration of the market price of the stock, his commissions and other legitimate charges, agreed to buy for the respondent an interest in the Savage Mining Company equivalent to the number of shares ordered, and to deliver as evidence of that interest the certificates issued by the company to represent the same. It made no difference whether the certificate was number one or number one thousand, nor that he purchased number one and delivered number one thousand. So long as he held a certificate or certificates representing the requisite number of shares and was prepared to deliver them on payment and demand, so long was he within the terms of his contract; and though he might have used and re-used the identical certificates received on filling Boylan’s orders, mixed them with others, destroyed them even, there was no conversion until he, or as in this case, his voluntary assignees refused to deliver upon demand; and so with the Alpha shares held as security. There is no special value or property in any particular share of stock, unless issued in the name of a party and to him charged upon the books of a company, which does not *354appear to have been the fact in the present instance. Boylan’s property and Flagg’s charge were in so many shares, in any particular shares.
^"Upon this refusal to deliver occurred the breach of contract, then the technical conversion. What should be the compensation for this wrong ? From the general tenor of decisions in analogous cases it would seem in the absence of special cause of damage that the answer was clear: “The value of the property at time of breach of contract or conversion, with legal interest as damages for the detention of such value.” The judgment herein was rendered upon a different theory, and was given for the highest market price between the conversion and the day of trial; and it is insisted by respondent that this is the rule with reference to property of fluctuating value.
That this is the rule in New Vork, subject to some meaningless exceptions, such as bringing suit within reasonable time, etc., there is no doubt. That some other states, notably Iowa, Pennsylvania and California, have substantially adopted this rule is true. Connecticut is sometimes ranked in the same line, but that is a mistake. St. Peter’s Church v. Beach, 26 Conn. 356. California has endeavored to modify in some degree (Page v. Fowler, 39 Cal. 412), and New York shows its determination to recede, upon occasion made, in the following language of the entire court of appeals, by Church, Ch. J., pronouncing a recent opinion: “An unqualified rule, giving a plaintiff in all cases of conversion the benefit of the highest price to the time of trial, I am persuaded can not be upheld upon any sound principle of reason or justice. Nor does the qualification suggested in some of the opinions, that the action must be commenced within a reasonable time and prosecuted with reasonable diligence, relieve it of its objectionable character. Without intending to discuss this question at this time, we deem it proper to say that while the decisions and opinions of our predecessors will receive the utmost respect and consideration, we do not regard the rule referred to so firmly settled by authority as to be beyond the reach of review, whenever an *355occasion shall render it necessary.” Matthews v. Coe, 49 N. Y. 57. This is only dictum; but such dictum is very ominous of the fate of the New York rule.
It is not surprising that there is a desire to escape effects which are sometimes so absurd. As in this-case, the first suit and recovery were for some eight thousand dollars: had that judgment stood, as it probably would have done but for the motion of appellants, the law would have declared that respondent was fully compensated for his loss consequent upon the wrong-doing of appellants; but that judgment having been set aside, it took over three times that amount to afford compensation only a few months after. In other words, damages were given which were purely speculative, which were not only not proven but which were against all probable presumption, as human’ experience teaches that the man who sells his stock at the highest price is the rare exception to the generality of dealers. Yet the measure was correct if the rule be so; the suit had- been brought seasonably, and prosecuted with diligence.
Looking at the assumed basis of this rule it is impossible to add anything to the exhaustive resume of the decisions said to constitute its foundation, as given-in Suydam v. Jenkins, 3 Sand. 614; but it is curious and perhaps not uninstructive to re-glance at them for a moment. And first the stock cases so called, which were writs of inquiry to assess damages on bonds given to replace stock; and they hold that if the stock has risen in value since the day when it should have been delivered, the price at the time of trial is to be the measure of damages. Shepherd v. Johnson, 2 East. 211; McArthur v. Seaforth, 2 Taunt. 257; Donner v. Buck, 1 Stark. C. 318; Hamun v. Hamun, 1 C. & P. 413; Owen v. Routte, 14 C. B. 327. This upon the theory that the plaintiff wanted to keep his stock and therefore could only be indemnified by a verdict for money sufficient to replace it, as the defendant was bound to do. None of these eases hold, and McArthur v. Seaforth expressly negatives the idea that the highest price at any intermediate day can be allowed.
This - rule was followed in this State in an equity case to *356compel the transfer of certain shares of stock (O’Meara v. North American Mining Company, 2 Nev. 113) and. is undoubtedly correct under similar circumstances either at law or in equity; but how it can justify the measure of damages allowed in this case is inexplicable; for here and in like cases courts never would allow the converted property to be restored in specie, except where it might be of such nature that its value could not have been changed; and the real question to be determined almost invariably is its worth, not that the party delinquent may replace it, as he would have been allowed to do in the cases cited, but that the injured party may be indemnified for its loss. When? Why when he lost it, not before nor after, but at the time when the loss occurred.
There are a few other decision which seem to have been rendered rather upon the desire to do justice in the particular case than upon general principles and which are hardly precedents for anything. In Greening v. Wilkinson, 1 Carr & P. 625, trover for East India Company’s warrants for cotton, the highest price either at time of conversion or subsequently, at jury’s option, was given. Of this case Judge Duer says in Suydam v. Jenkins, supra: “It is, however, only a nisi prius decision, and the report is not only brief, but we apprehend imperfect; material facts seem to be omitted, nor is it stated what was the verdict finally rendered.” That this is not the accepted rule appears from the uncontradicted remarks of counsel in SlUott v. Hughes, cited post. In Archer v. Williams, 2 Carr & Kir. 27, action for the wrongful detention of scrip, Creswell, J., directed the jury to find the highest price between conversion and trial: this direction they disobeyed; and finally, in making up a bill of exceptions, the instruction was considered to have been that more than nominal damages were to be allowed; so that case is not authority in point. In Shaw v. Holland, 15 M. & W. 145, an action for non-delivery of railway shares, the same rule was applied as in Gainsford v. Carroll, 2 B. & C. 624, for non-delivery of goods; i. e., the difference between the contract price and the market price on the day when the contract *357was broken; making the distinction however, which is often found but which upon reflection will be seen to be none, that the money not ¡having been paid it was in the power of the vendee to go into the market and buy and thus save himself, as if he was called upon to do so, and might not rely upon his contract. In Mercer v. Jones, 3 Camp. 477, Lord Ellenborough lays down the rule in trover, “that the plaintiff is entitled to damages equal to the value of the article converted at the time of the conversion,” and applying it to the case in hand (trover for bills of exchange), disallowed interest after demand and refusal to deliver. Of this case, Abbott, Ch. J., is reported to have said in Greening v. Wilkinson, that it was hardly law. Thus the wisest disagree.
In a recent case at nisi prius the highest price of goods between the agreed date of delivery and time of trial was given; and the case is worthy to be quoted somewhat lengthily, as presenting a comical instance of reasoning in a circle to make a rule. Remembering that the New York rule is fathered on English decisions, hear counsel. The action was for non-delivery of hops contracted at five pounds ten shillings the hundred weight; they had risen from the time of delivery to seven pounds ten shillings, at which price they continued till the day of trial. To the offer by plaintiff of evidence to that effect, “ Joseph Brown (with whom was Shee, Sergt.) objected that such evidence was not admissible, as a series of cases had decided that the measure of damages for the non-delivery of goods purchased was the market price at the time of the breach of contract.
“McMahon (with whom was Digby Seymour) submitted that the rule applied only where the goods were not paid for at the time of the purchase, in which case it was said that the bnyer not having parted with his money could go with it into'the market and. buy at the current price; but that a different rule prevailed where, as in the present case, the price was paid at the time of purchase. There was no case in which this precise point had been decided in the courts of this country, though there were several decisions upon it in the American courts. The nearest analogous cases in our *358courts were those relating to the loan of stock, in which it was decided that on the failure to return it the lender was entitled to recover the highest price up to the day of trial. * * * * His lordship (Byles, J.) said * * * he would rule that the plaintiff was entitled to recover the value of the hops at the price of the present day, but would give the defendant leave to move to reduce the damages if the court should think he was wrong.” Elliott v. Hughes, 3 F. & F. 387. No motion was made to reduce; so the case stands decided upon American authority, there being confessedly none English; while on the other hand the American cases claim English parentage.
The fact is, there is no such well established rule. There have been exceptional instances of granting this measure of damages, probably with the laudable desire of doing exact justice at the moment in an individual case. There has also been an attempt to make these exceptions the rule; but that has not prevailed, nor should it; for the purpose of the law is to make the nearest practicable approach to justice in all cases; and that can only be attained by the preservation of fundamental principles. "What are they in cases like the one at bar? To that question there can be but one answer; all the authorities concur. Complete indemnity to the party injured, but no punishment to the wrong doer.
To accomplish this end all damages must be given which necessarily flow from the wrongful act. Those are the value of the property at the time of conversion, for that is what one has found and the other lost, together with damages; for the detention of that value, which is legal interest from conversion to judgment, and in addition any special damage which may legitimately arise out of matters in existence at the date of the tort.
This rule does not militate against any former decision of this court, and agrees with its dicta in O’Meara v. North Am. M. Co., 2 Nev. 113; Prescott & Booth v. Wells, Fargo & Co., 3 Nev. 82; Carlyon v. Lannan, 4. Nev. 156; Bowker v. Goodwin, 7 Nev. 135. It dissents from the letter of a few American and English decisions — the former in their incipiency *359shown in Suydam v. Jenkins to have been ill founded, while the latter are equally so. With the spirit and object of all authorities — complete indemnity to the injured party — it concurs; and it is believed it will prove to be productive of equal justice between litigants, giving indemnity while repressing speculation, enforcing restitution but repudiating punishment.
As the action of the district court was utterly at variance with the rule adopted, it follows that the case must be sent back. The order and judgment appealed from are rev — ^ 'n and cause remanded for a new trial.